¶36 (dissenting) — On appeal, Kirkman alleges that his conviction must be reversed because three witnesses testified to their opinions regarding the victim’s credibility. At issue is the testimony of Dr. Stirling, who testified that the results of the physical *108examination he performed were consistent with A.D.’s explanation of what occurred; A.D.’s aunt’s testimony relating the conversation, in which A.D. disclosed that she had been sexually abused; and the testimony of Detective Kerr, who related his interview with A.D. and testified about his informal competency evaluation of A.D. before that interview. Kirkman did not object to any of this testimony.
Quinn-Brintnall, C.J.
*108¶37 Essentially, Kirkman argues that he may raise these issues for the first time on appeal because they are (a) manifest errors of constitutional magnitude that violated his right to a jury trial and invaded the fact-finding province of the jury and (b) because his trial counsel was ineffective for failing to object to the errors at trial. The majority holds that Stirling’s and Kerr’s statements are manifest errors that invaded the fact-finding province of the jury and thus can be challenged for the first time on appeal under RAP 2.5(a)(3). I disagree and dissent.
¶38 Stirling’s testimony set forth his expert opinion on the results of his physical examination of A.D. He stated:
I’m trying to think of how to phrase this. I found nothing on the physical examination that would make me doubt what she’d said, [n]or was there anything that would necessarily confirm it. There was no damage, it was a normal examination.
2 RP at 173. Stirling testified that his physical findings neither corroborated nor undercut A.D.’s account. Provided that it was relevant, such testimony was proper. See State v. Carlson, 80 Wn. App. 116, 129 n.44, 906 P.2d 999 (1995) (citing ER 702).
¶39 Kerr’s testimony about his interview with and competency evaluation of A.D. are of greater concern. But Kerr’s testimony, belatedly challenged, is an account of the interview techniques he used to obtain the victim’s statement. He testified as follows:
[Kerr]: ... I ask [young children] questions like, you know, Can you give me an example of a lie or give me an example of truth?
[The State]: Now, why would you do that?
*109[Kerr]: Because . . . I’m interested in . . . this person being able to distinguish between truth and lies and making things up or exaggeration, and ... [I] explain to them the importance of this and that they tell me the truth when they’re talking to me.
2 RP at 74. But at no time did Kerr state affirmatively that he believed the victim’s allegation.
¶40 A party may assign evidentiary error on appeal only on the specific ground made at trial. State v. Guloy, 104 Wn.2d 412, 422, 705 P.2d 1182 (1985), cert. denied, 475 U.S. 1020 (1986). This gives a trial court the opportunity to prevent or cure error. See State v. Boast, 87 Wn.2d 447, 451, 553 P.2d 1322 (1976). But by failing to object to or move to strike the allegedly erroneous evidence, Kirkman did not give the trial court such an opportunity. Thus he did not preserve the issue for our review.
¶41 On appeal, Kirkman seeks to avoid issue preservation requirements merely by asserting a constitutional basis for the alleged error: he claims it “violates the defendant’s constitutional right to a fair trial.” Br. of Appellant at 13.
¶42 An unpreserved manifest constitutional error is reviewable on appeal. RAP 2.5(a)(3); State v. Scott, 110 Wn.2d 682, 686, 757 P.2d 492 (1988). But RAP 2.5(a)(3) does not provide that all asserted constitutional claims may be raised for the first time on appeal, especially considering that criminal law is so largely “constitutionalized” that most claimed errors can be phrased in constitutional terms. See State v. Lynn, 67 Wn. App. 339, 342, 835 P.2d 251 (1992). In my view, the majority applies this narrow manifest constitutional error exception too broadly.
¶43 In order to reach an issue as a manifest constitutional error, we must first undertake a four-step analysis: We (1) determine whether the error raises a constitutional *110issue and (2) determine whether the error is manifest.2 If the error is manifest, we may then (3) address the merits of the issue. Finally, if a constitutional error was committed, we (4) apply a harmless error analysis. Lynn, 67 Wn. App. at 345; State v. Jones, 71 Wn. App. 798, 809-10, 863 P.2d 85 (1993), review denied, 124 Wn.2d 1018 (1994). Thus, the exception to the preservation requirement is actually a narrow one, affording review only of certain constitutional questions. Scott, 110 Wn.2d at 687 (citing RAP 2.5 cmt. (a), 86 Wn.2d 1152 (1976)). See also City of Seattle v. Heatley, 70 Wn. App. 573, 584, 854 P.2d 658 (1993), review denied, 123 Wn.2d 1011 (1994).
¶44 In Heatley, the defendant, citing State v. Carlin, 40 Wn. App. 698, 700 P.2d 323 (1985), contended that the admission of an opinion on a criminal defendant’s guilt is a “manifest error affecting a constitutional right” under RAP 2.5(a)(3) that may be raised for the first time on appeal. Heatley, 70 Wn. App. at 583. Although the Heatley court had already determined that the challenged testimony was not an opinion on guilt, the court explicitly rejected its prior holding in Carlin that the admission of testimony that was allegedly an opinion on guilt was an error of constitutional magnitude that could automatically be raised for the first time on appeal. In overruling its prior reasoning, Division One stated:
In Carlin, a police officer testified without objection that a police dog had located the defendant by following a “fresh guilt scent”. 40 Wn. App. at 700. On appeal, this court held that the “expression of an opinion as to a criminal defendant’s guilt violates his constitutional right to a jury trial” by “invading the province of the impartial fact finder.” Carlin, 40 Wn. App. at 701-02. However, Carlin provides no analysis and cites no relevant authority for the proposition that this is the type of “manifest error” contemplated by RAP 2.5(a)(3).
Moreover, the court in Carlin did not expressly decide that the “fresh guilt scent” testimony actually constituted an opin*111ion on the defendant’s guilt. See Carlin, 40 Wn. App. at 703 (testimony “arguably” was an improper opinion). Instead, the court held that even if the testimony was error, it was harmless beyond a reasonable doubt. Carlin, 40 Wn. App. at 705. This approach, which eschews analysis of whether the claimed error is “truly of constitutional magnitude”, has been superseded by decisions . . . attempting to give meaning to the concept of a “manifest” constitutional error that will be reviewed for the first time on appeal.
Heatley, 70 Wn. App. at 583-84 (footnote omitted).
¶45 This court has produced inconsistent opinions on whether admission of a witness’s opinion testimony on the veracity of another witness constitutes manifest constitutional error. Compare State v. Mendoza-Solorio, 108 Wn. App. 823, 834-35, 33 P.3d 411 (2001) (assuming, without deciding, that the facts raised a manifest constitutional error but finding error harmless), with State v. Wilber, 55 Wn. App. 294, 298, 777 P.2d 36 (1989) (analyzing officers’ testimony as to witness’s credibility as improper expert opinion testimony under ER 702 and not of “constitutional magnitude,” and stating that “[a]rguably, the officers’ opinions are also, inferentially, opinions on the defendant’s guilt. However, to take such an expansive view of the prohibition against opinion testimony on the guilt of a defendant is unnecessary.”).
¶46 Recently, in State v. Dolan, 118 Wn. App. 323, 73 P.3d 1011 (2003), after holding (1) that the defendant had been denied his right to present evidence of his accuser/girl friend’s bias and (2) that the police officer and case worker had improperly been allowed to express their baseless opinions that Dolan’s girl friend, the mother of the injured child, was not responsible for the child’s injuries, we added:
[A] witness may not give, directly or by inference, an opinion on a defendant’s guilt. [State v. Madison, 53 Wn. App. 754, 760, 770 P.2d 662, review denied, 113 Wn.2d 1002 (1989).] To do so is to violate the defendant’s constitutional right to a jury trial and invade the fact-finding province of the jury. [State v. *112Demery, 144 Wn.2d 753, 759, 30 P.3d 1278 (2001) (plurality opinion).]
Dolan, 118 Wn. App. at 329.
¶47 But in Madison, relied on by Dolan, Division One found no manifest constitutional error and held that because the defense had failed to object to the statements of a caseworker indicating that she believed the alleged child rape victim’s story, the issue was not preserved for appeal. Madison, 53 Wn. App. at 762-63.3 And Demery, also cited in Dolan, involved officers’ taped statements that, according to the plurality, did not even amount to “testimony.” Demery, 144 Wn.2d at 765.
¶48 Here, Stirling’s and Kerr’s testimony did not comment directly on Kirkman’s guilt. Nor was either witness’s testimony a direct comment on the innocence of another suspect, as in Dolan.
¶49 The State asked Kerr to describe generally the interview with A.D. Kerr’s testimony expressed his personal belief that he performed a competency evaluation, determined that A.D. was capable of distinguishing between the truth and a lie, and obtained a promise from her that she would tell the truth. But he never gave an opinion on A.D.’s credibility or expressed his belief in the truth of her account.
¶50 Kerr’s personal feelings on his own proficiency in determining a child victim witness’s competency probably are irrelevant, but his testimony is not improper in the sense that Kirkman suggests. The testimony does not usurp the jury’s authority any more than, for example, the trial court’s determination of a child victim’s competency or the process of having the child take an oath and promise to tell the truth, which occur in the jury’s presence. Stirling’s and *113Kerr’s statements, if improper, do not rise to the level of a manifest constitutional error affecting Kirkman’s right to a fair trial.
¶51 It is up to the jury to determine the credibility of the witnesses and the reliability of their testimony. See, e.g., State v. Camarillo, 115 Wn.2d 60, 71, 794 P.2d 850 (1990). But nothing in this record suggests that Stirling’s or Kerr’s testimony interfered with that function. Moreover, Kirkman’s counsel did not object to the testimony now being challenged. In my view, no manifest error of constitutional magnitude appears in the record and Kirkman has not preserved these evidentiary issues for our review.
¶52 As a fall-back position, Kirkman claims that a reasonably competent defense counsel would have objected and that his attorney was constitutionally ineffective for failing to do so. To show ineffective assistance of counsel, an appellant must show that (1) counsel’s performance was deficient and (2) the deficient performance prejudiced her. State v. Thomas, 109 Wn.2d 222, 225-26, 743 P.2d 816 (1987). Deficient performance occurs when counsel’s performance falls below an objective standard of reasonableness. State v. Stenson, 132 Wn.2d 668, 705, 940 P.2d 1239 (1997), cert. denied, 523 U.S. 1008 (1998). Prejudice occurs when there is “a reasonable probability that, but for counsel’s unprofessional errors, the result of the proceeding would have been different.” Strickland v. Washington, 466 U.S. 668, 694, 104 S. Ct. 2052, 80 L. Ed. 2d 674 (1984).
¶53 Thus, he seeks to bootstrap review of the propriety of Stirling’s and Kerr’s testimony onto such a claim. But the record here suggests that Kirkman’s counsel had a tactical reason for not objecting.
¶54 During her testimony, Cassandra Carpenter, the victim’s 10-year-old friend, volunteered that she did not believe A.D. when she told her about the abuse. It appears that Kirkman’s counsel made a tactical decision to attempt to admit testimony of A.D.’s reputation for truthfulness and that this tactic would be more likely to succeed if the State were allowed to admit testimony relating to others’ beliefs in *114the victim’s account. In my view, Kirkman’s counsel needed to allow the State to present opinion-like (or even opinion) testimony in hopes that the trial court would level the playing field by permitting the defense to present evidence of the child’s reputation for untruthfulness and specific opinions on her veracity. Thus, even if the challenged testimony were equivalent to opinion testimony on the defendant’s guilt — which I do not believe it was — defense counsel had tactical reasons not to object to Kerr’s irrelevant testimony regarding the preinterview competency examination and was not ineffective.
¶55 In sum, while I strongly disapprove of the State’s proffer of the irrelevant testimony, its unchallenged admission is not a manifest constitutional error that deprived Kirkman of his right to have the jury determine eight-year-old A.D.’s credibility. I would uphold the jury’s credibility determinations and affirm Kirkman’s convictions.
Review granted at 155 Wn.2d 1014 (2005).

 “Manifest” means unmistakable, evident, or indisputable, as distinct from obscure, hidden, or concealed — the error must have had “practical and identifiable consequences in the trial of the case.” Lynn, 67 Wn. App. at 345.


 Likewise, in State v. Stevens, 58 Wn. App. 478, 495, 794 P.2d 38, review denied, 115 Wn.2d 1025 (1990), Division One cited Madison and again held that a defendant failed to preserve for review his objection to a caseworker’s testimony that it was unusual for young children to lie when disclosing sexual abuse. Cf. State v. Jerrels, 83 Wn. App. 503, 507, 925 P.2d 209 (1996) (reversing conviction based on prosecutorial misconduct where prosecutor asked mother whether she thought her children were telling the truth).